DENECKE, J.,
dissenting.
In my opinion the ballot title certified by the majority of this court is “better” than that certified by the Attorney General. I am of the further opinion, however, that the ballot title certified by the Attorney General is “a concise and impartial statement of the purpose of the measure” and is not “insufficient or unfair” and, therefore, we should not be concerned with writing a “better” ballot title. See Bristow v. Thornton, 249 Or 294, 437 P2d 825 (1968), and dissent in Oregon AFL-CIO v. Weldon, 256 Or 307, 316-317, 473 P2d 664 (1970).
Holman, J., joins in this dissent.